FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 As of 2/20/2013 Ternium S.A. (Translation of Registrant's name into English) Ternium S.A. 29, Avenue de la Porte-Neuve L-2227 Luxembourg (352) 2668-3152 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or 40-F. Form 20-F Ö Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12G3-2(b) under the Securities Exchange Act of 1934. Yes No Ö If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable The attached material is being furnished to the Securities and Exchange Commission pursuant to Rule 13a-16 and Form 6-K under the Securities Exchange Act of 1934, as amended. This report contains Ternium S.A.’s press release announcing fourth quarter and full year 2012 results. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TERNIUM S.A. By: /s/ Pablo Brizzio Name: Pablo Brizzio Title: Chief Financial Officer By: /s/ Daniel Novegil Name: Daniel Novegil Title: Chief Executive Officer Dated: February 20, 2013 Sebastián Martí Ternium - Investor Relations +1 (866) 890 0443 +54 (11) 4018 2389 www.ternium.com Ternium Announces Fourth Quarter and Full Year 2012 Results Luxembourg, February 20, 2013 – Ternium S.A. (NYSE: TX) today announced its results for the fourth quarter and twelve-month period ended December 31, 2012. The financial and operational information contained in this press release is based on Ternium S.A.’s operational data and consolidated financial statements prepared in accordance with International Financial Reporting Standards (IFRS) and presented in U.S. dollars (USD) and metric tons. Summary of Fourth Quarter 2012 Results 4Q 2012 1 3Q 2012 1 4Q 2011 2 Steel Shipments (tons) 2,168,000 2,265,000 -4% 2,154,000 1% Iron Ore Shipments (tons) 497,000 451,000 10% 466,000 7% Net Sales (USD million) 2,071.0 2,198.0 -6% 2,200.6 -6% Operating Income (USD million) 122.7 252.5 -51% 271.5 -55% EBITDA (USD million) 226.8 339.9 -33% 365.2 -38% EBITDA Margin (% of net sales) 11% 15% 17% Net Foreign Exchange Result (USD million) 3.6 0.7 (72.0) Equity in Results of non-consolidated Companies (337.5) (6.3) 2.6 Net (Loss) Income (USD million) (275.0) 146.6 136.4 Equity Holders' Net (Loss) Income (USD million) (253.8) 122.6 104.7 (Losses) Earnings per ADS (USD) (1.29) 0.62 0.53 · EBITDA 3 of USD226.8 million in the fourth quarter 2012, USD113.1 million lower than EBITDA in the third quarter 2012 mainly as a result of 6% lower net sales and 3% higher steel operating cost per ton 4 . 1 Ternium changed prospectively the functional currency of its Mexican subsidiaries to the US dollar, effective as of January 1, 2012. For all periods prior to January 1, 2012, the functional currency for the Company's Mexican subsidiaries was the Mexican peso. 2 In accordance with changes introduced by applicable IFRS, certain comparative amounts have been reclassified to conform to the deconsolidation of Peña Colorada, effective as of January 1, 2012. Peña Colorada was proportionally consolidated until December 31, 2011. 3 EBITDA in the fourth quarter 2012 equals operating income of USD122.7 million adjusted to exclude depreciation and amortization of USD104.2 million. 4
